ON PETITION TO REHEAR
CHATTIN, Justice.
Petitioner has filed an earnest petition to rehear. The opinion was released on February 10, 1971. The petition to rehear was filed on February 26, 1971.
Respondents have filed a motion to dismiss the petition on the ground the petition was filed more than ten days after the opinion was announced. The motion should be granted. Supreme Court Rule 32.
However, we have considered the petition and find there is no new argument made, no new authority adduced, and no material fact is pointed out as overlooked.
Office of petition to rehear is to call attention of the Court to matters overlooked, not those things which Counsel supposes were improperly decided after full consideration. Knox v. Batson, 217 Tenn. 620, 399 S.W.2d 765 (1966).
The petition is denied at the cost of petitioner.
DYER, C. J., and CRESON and HUM-PHREYS, JJ., concur.
McCANLESS, J., not participating.